Contrary to the petitioner’s contention, the respondent’s determination was not arbitrary and capricious (see generally Matter of Sasso v Osgood, 86 NY2d 374, 385 [1995]; Matter of Halperin v City of New Rochelle, 24 AD3d 768, 772 [2005]). There was ample evidence in the record to support the respondent’s conclusion that the fuel oil delivery business owned by the petitioner had been extended unlawfully to her nearby residential premises, and that the use of an oil delivery truck at those premises in conjunction with the neighboring commercial enterprise constituted an unauthorized business use of the prop*862erty under the Code of the City of Poughkeepsie § 19-3.13 (2) (see generally City of Yonkers v Rentways, Inc., 304 NY 499, 503 [1952]). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding. Mastro, J.P., Belen, Hall and Austin, JJ., concur.